DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2014/0152257).
With respect to claim 1, Miller discloses a car charger interface adapted to be inserted within a car charger socket for electrical connection therewith (abstract), said car charger interface comprising: a first portion (portion of interface at 20 in Fig. 2 and 7, also see para 0035); and a second portion (16 in Fig. 2 and 7, also see para 0035); wherein the second portion is movable relative to the first portion between a folded condition and an unfolded condition (para 0037-0039, also see Fig. 2 and 7 concerning the folded and unfolded conditions); wherein the car charger interface assumes a shape adapted for complementary connection with the car charger socket when the second portion is in the unfolded condition (para 0014 and 0037-0039).
With respect to claim 2, Miller discloses the car charger interface according to claim 1, wherein the car charger interface is flat when the second portion is in the folded condition (para 0035 and 0037-0039).
With respect to claim 3, Miller discloses the car charger interface according to claim 1, wherein the car charger interface defines an X-shaped body when the second portion is in the unfolded condition (see Fig. 7 and 8 concerning the general shape of the structure, which is also dependent on the viewpoint of the structure).  Please note that there is both a general X-shape body when looking down on the structure while the second portion is unfolded (as seen in Fig. 8), but there would also be a general x-shape when looking down a longitudinal axis of the second portion due to the side terminals of the interface projecting outward.
With respect to claim 5, Miller discloses the car charger interface according to claim 1, wherein the second portion is mounted at the longitudinal end of the first portion and connected thereto via a pivot point aligned with a central longitudinal axis of the first portion for movement between the folded and unfolded conditions (para 0035, 0037-0038, also see para 0014).
With respect to claim 6, Miller discloses the car charger interface according to claim 1, further comprising a positive electrical contact and a negative electrical contact (multiple terminals seen on 16 in Fig. 7 and 8 which include positive and negative electrical contacts).
With respect to claim 9, Miller discloses the car charger interface according to claim 1, wherein the car charger interface is physically and electrically connected to an electronic device (para 0044-0048).
With respect to claim 10, Miller discloses the car charger interface according to claim 9, wherein the electronic device comprises a device housing defining a cavity for storage of the car charger interface therein, wherein when the car charger interface is disposed within the three-dimensional footprint of the device housing when the car charger interface is stored within the cavity (12 and 26 in Fig. 2 and 7, also see para 0037 and 0057).
With respect to claim 11, Miller discloses the car charger interface according to claim 10, wherein the car charger interface is movable between an extended condition where the interface extends away from the device housing, and a retracted condition where the interface is storable within the storage cavity formed in the device housing (para 0035-0039 and 0057).
With respect to claim 12, Miller discloses the car charger interface according to claim 11, wherein the car charger interface is movable relative to the device for motion about at least one of a pitch axis, a yaw axis and a roll axis (see the movement between Fig. 2 and 7, also see para 0012, 0035, 0037, and 0039).
With respect to claim 13, Miller discloses the car charger interface according to claim 10, wherein the car charger interface is slidable between the retracted condition and the extended condition (para 0035-0039 and 0057, where slidable is interpreted as capable of being moved or passed smoothly or easily).
With respect to claim 14, Miller discloses the car charger interface according to claim 13, wherein the car charger interface is movable relative to the device for motion about at least one of a pitch axis, a yaw axis and a roll axis (see the movement between Fig. 2 and 7, also see para 0012, 0035, 0037, and 0039).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2014/0152257) in view of Lee (US 2011/0254500).
With respect to claim 7, Miller discloses the car charger interface according to claim 6, wherein the positive electrical contact and the negative electrical contact are both disposed on the car charger interface (terminals seen on 16 in Fig. 7 and 8).
However, Miller does not expressly disclose wherein the positive and negative electrical contacts are both disposed on the first portion of the car charger interface.
Lee discloses a car charger interface which includes multiple portions connected together (para 0038-0045 and abstract) which include connection to the positive and negative contacts (see 13b and 15b connected to the internal components of 113 in Fig. 4A-C and 5A-C which interacts with 114), in order to increase the portability of the charger while protecting the electrical contacts from damage.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the positive and negative contacts in a particular portion of the charger interface in the device of Miller, as did Lee, so that the portability of the charger could be improved by reducing the number of projections while also protecting the electrical contacts from damage.
With respect to claim 8, Miller discloses the car charger interface according to claim 6, wherein the positive electrical contact and the negative electrical contact are disposed on the car charger interface (terminals seen on 16 in Fig. 7 and 8).
However, Miller does not expressly disclose wherein the positive electrical contact is disposed on the first portion and the negative electrical contact is disposed on the second portion.
Lee discloses a car charger interface which includes multiple portions connected together (para 0038-0045 and abstract) which include connection to the positive and negative contacts (see 13b and 15b connected to the internal components of 113 in Fig. 4A-C and 5A-C which interacts with 114), in order to increase the portability of the charger while protecting the electrical contacts from damage.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the positive and negative contacts in a particular portion of the charger interface in the device of Miller, as did Lee, so that the portability of the charger could be improved by reducing the number of projections while also protecting the electrical contacts from damage.

Allowable Subject Matter
Claim 4 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 recites a car charger interface adapted to be inserted within a car charger socket for electrical connection therewith, said car charger interface comprising: a first portion; and a second portion; wherein the second portion is movable relative to the first portion between a folded condition and an unfolded condition and defines at least one wing pivotally connected to the first portion along a central longitudinal axis of the first portion, said at least one wing being pivotable between the folded condition where said at least one wing is disposed adjacent to the first portion and the unfolded condition where said at least one wing projects away from the first portion, wherein the car charger interface assumes a shape adapted for complementary connection with the car charger socket when the second portion is in the unfolded condition.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.

Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive or are moot.
With respect to claim 1, the applicant argues that Miller fails to disclose that the car charger interface assumes a shape adapter for complementary connection with the car charger socket when the second portion is in the unfolded condition.  The applicant argues that Miller is generally directed to a portable power charger having a one-piece car charger interface.  Furthermore, the applicant argues that the shape of the car charger interface does not change and that the pivot point maintains the same relationship to the car charger interface regardless of the position of the interface.  Additionally, the applicant argues that the folded and unfolded conditions of the present invention are independent from movement of the car charger between a retracted/storage condition and an extended/use condition.  Concerning the secondary reference, the applicant argues that Lee does not cure the deficiencies of Miller with respect to the subject matter of claim 1.
The examiner respectfully disagrees for the following reasons:  The device of Miller includes a plurality of different “portions” and is not considered to be a one-piece car charger.  The second portion (seen at 16 in Fig. 2 and 7) must be moved in relation to the first portion (seen at the portion of the interface at 20 in Fig. 2 and 7) in order for the charger to be used with the car and function properly.  The applicant’s claim 1 does not provide detail as to the components that make up the first and second “portion”, nor does it describe that the folded and unfolded conditions are “independent” in a particular manner from the retracted/storage condition and the extended/use condition or that those conditions cannot be related.  Please note that Miller describes the movement/function of the different portions of the charger in multiple locations as recited in the citations provided above.  For example, Miller recites “As illustrated in FIGS. 6-8, the portable battery charger 10 comprises a charger housing 12 having power input interfaces in the form of a wall plug interface 14 and a car charger interface 16, both pivotally connected to the charger housing 12 at a respective pivot point 18 and 20. When a power input interface is needed to connect the charger 10 to an external power source--for example, to recharge the internal battery unit of the charger 10--it can be individually pivoted out and away from the charger housing 12 to an extended position for connection to the power source. When a power input interface is not needed, it can be moved to its retracted position, preferably contained within the general footprint of the charger housing 12” (para 0035) and “As shown, in FIGS. 1-5, the plug interface 14 and the car charger interface 16 are pivoted to respective storage conditions where they are preferably stored within the footprint of the charger housing 12 yet easily pivoted to a use condition when necessary” (para 0038).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Concerning the argument of the combination of the Miller and Lee reference, it should be noted that Lee was not used in the rejection of claim 1.  Additionally, please note that the amendment to claim 4 has resulted in claim 4 being allowed as seen above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Weng (US 5,918,187) and Neumann (US 2007/0202724).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./            Examiner, Art Unit 2859  

/EDWARD TSO/             Primary Examiner, Art Unit 2859